                  2:19-cr-00641-BM                 Date Filed 07/18/19           Entry Number 1                Page 1 of 5


AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          District of South Carolina

                In the Matter of the Search of
                                                                        )
                                                                                             .._/'~...   \ (\ C..X (o ~~ \
         (Briefly describe the property to be searched                  )                      1
          or identify the person by name and address)
                                                                        )         Case No . 'r
           205 SUGARBERRY LANE,                                         )
    MONCKS CORNER, SOUTH CAROLINA, 29461                                )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 205 SUGARBERRY LANE, MONCKS CORNER, SOUTH CAROLINA, 29461
located in the                                    District of ____S_o_u_t_h_C_a_r_o_li_na____ , there is now concealed (identify the
person or describe the property to be seized):
 evidence, fruits and/or instrumentalities of possession of firearms and ammunition by a prohibited person


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  r,J property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                       Offense Description
        18 USC 922(g)(1)                          Possession of firearms and ammunition by a prohibited person
        18 use 922(d)                             Transfer of firearms and ammunition to a prohibited person

         The application is based on these facts:
        See attached affidavit.


          rif   Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                                      ) is requested
                                                                                                          -----
            under 18 U.S.C. § 3103a, the basis of which is set forth on the ached she



                                                                                                 Applicant's signature




Sworn to before me and signed in my presence.


Date,      ~                     ,i-> I<;
City and state: Charleston, SC                                                    Bristow Marchant, U.S. Magis
                                                                                                 Printed name and title
           2:19-cr-00641-BM         Date Filed 07/18/19      Entry Number 1        Page 2 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

 IN THE MATTER OF SEARCHING THE                      )
 PREMISES KNOWN AS 205 SUGARBERRY                    )
 LANE, MONCKS CORNER, SOUTH                          )
 CAROLINA, 29461                                     )


                                               AFFIDAVIT

       I, Jerome N. De Sheers, a Task Force Officer (TFO) with the Charleston Resident Agency of

Federal Bureau of Investigation (FBI), being duly sworn, deposes and states:

                                      AFFIANT'S EXPERIENCE

1.     I am an "investigative or law enforcement officer" within the meaning of Title 18, United States

Code, Section 2510(7), and empowered by federal law to investigate and make arrests for offenses

enumerated in Section 2518 of Title 18 of the United States Code.

2.     I have been a sworn law enforcement officer for the North Charleston Police Department (NCPD)

since February of 2008 and was first assigned to the patrol division where I patrolled the streets of North

Charleston in uniform and a marked police car. In December of 2011, I was assigned to the Investigation

Unit of the NCPD. My duties and my responsibilities focused on the investigation of property crimes and

violent crimes in the jurisdiction of the City of North Charleston. Since February of 2015, I have been

assigned to the Charleston FBI Task Force as a task force officer and my duties and responsibilities shifted

to investigating violent gangs operating inside and outside the borders of the United States. As a result of

my law enforcement experience, I have participated in hundreds of investigations and prosecutions and

have investigated violations of law involving controlled substance and firearms.         I have conducted

surveillance, arrested suspects, executed search warrants, seized evidence, prepared investigative reports,


                                                     1
            2:19-cr-00641-BM        Date Filed 07/18/19       Entry Number 1        Page 3 of 5




handled and debriefed informants, worked with cooperating defendants, monitored intercepted calls,

questioned suspects and secured relevant information using numerous other investigative techniques. I

have assisted with the preparation of cases for trial and has testified before the federal grand jury.

Additionally, I have consulted with other agents and prosecuting attorneys in matters dealing with federal

controlled substance and firearms violations and I have had training and experience in the area of

identifying and interdicting illegal controlled substances.

3.     I have conducted investigations into the unlawful possession, importation, possession with intent

to distribute, and distribution of controlled substances, and the conspiracies associated with these

networks. Through the experience I have gained during my criminal investigations and additional training

I have received, I have become familiar with the distribution methods used by controlled substance

traffickers, including, but not limited to, the methods of importing, packaging, transferring and distributing

controlled substances, the use of cellular telephones, pagers, the use of numerical codes, code words and

other methods of avoiding detection by law enforcement, as well as the types and amounts of profits made

by controlled substance traffickers and the methods, language and terms that are used to disguise the

source and nature of the profits from their illegal controlled substance dealing.

4.     I am currently participating in this multi-agency investigation which involves the FBI, the United

States Postal Inspection Service (lJSPIS), Homeland Security Investigations (HSI), the South Carolina

Law Enforcement Division (SLED), the Charleston County Sheriffs Office (CCSO), the North

Charleston Police Department (NCPD), and the City of Charleston Police Department (CPD).


                                       PURPOSE OF AFFIDAVIT

5.     This Affidavit is submitted in support ofan application for a warrant to search the residence located

at 205 Sugarberry Lane, Moncks Corner, South Carolina, 29461. Based on my training and experience

                                                      2
            2:19-cr-00641-BM        Date Filed 07/18/19       Entry Number 1       Page 4 of 5




and the facts as set forth in this affidavit, there is probable cause to search the premises described in

Attachment A for the purpose of obtaining, identifying, and locating evidence, fruits and instrumentalities

of possession of firearms and ammunition by a prohibited person, in violation of Title 18, United States

Code, Section 922(g)( I).

                                   FACTS AND CIRCUMSTANCES

6.     On June 11 2019, Lamar Louis Johnson, a/k/a "Mc.Tag" (hereinafter known as JOHNSON was

indicted along with five co-defendants for conspiring to possess with intent to distribute and to distribute

cocaine. JOHNSON was also indicted for possession with intent to distribute 500 grams or more of

cocaine and use of a communication facility to facilitate drug trafficking.

7.     On July I 0, 2019, at approximately 6:00 a.m., officers arrived at JOHNSON's residence at 205

Sugarberry Lane, Moncks Corner, South Carolina, 29461 to execute a federal arrest warrant for

JOHNSON based on the Indictment.          During a protective sweep of the residence, officers observed

ammunition in plain view in the master bedroom. At the time of his arrest, JOHNSON waived his

Miranda rights and stated that he was aware of two firearms in the residence but did not know their

location. JOHNSON's wife was also present, waived her Miranda rights and stated that there were two

firearms in her daughter's bedroom that belonged to her. After JOHNSON's wife consented to officers

retrieving the firearms for officer safety purposes, officers then recovered two firearms from the residence,

however they did not seize the ammunition that was observed in plain view.            JOHNSON has prior

convictions for crimes punishable by a term of imprisonment exceeding one year.             JOHNSON also

admitted that he was aware that he is prohibited from lawfully possessing firearms. While JOHNSON's

wife claimed ownership of the firearms, given the facts and circumstances, including the ammunition in

plain view in JOHNSON's bedroom, it is your affiant's belief that JOHNSON's knowledge of the presence


                                                      3
            2:19-cr-00641-BM           Date Filed 07/18/19         Entry Number 1        Page 5 of 5




and location of the firearms indicates that he has a possessory interest in those firearms and any

ammunition located in the residence.             See Moore v. United States, No. 10-762, 2013 WL 5819276, at*

3 (D.S.C. Oct.29.2013), citing United States v. Gallimore, 247 F.3d 134, 136-137 (4 th Cir. 2001).

                                       NEED FOR SEARCH WARRANT

8.      Based upon the above, I believe sufficient probable cause exists to support an application for a

warrant to search the residence located at 205 Sugarberry Lane, Moncks Corner, South Carolina,

29461, for evidence pertaining to the possession of firearms and ammunition by a prohibited person, in

violation of Title 18, United States Code, Section 922(g)(l), and transfer of firearms to a prohibited person,

in violation of Title 18, United States Code, Section 922(d), and that these items will be located upon the

execution of the search warrant for which authorization is sought herein.




                                                                Respectfully Submitted




     S:"ORN to an~ SU_IJ-ef;:2I~fo1) before me
                               1


     this 10 th day of July, 2if} ~.,1 /If
                           l           /

                          ! /          / f
                                             '
                                            ,I
                                           / l




     Honorable
                                   e
     District of South Caro · a




                                                            4
